Exhibit 10.4

 

[g201708091912409443643.jpg]

 

 

 

April 18, 2017

Manmeet Soni

90 Wayne Road

Newton, MA 02459

Dear Manmeet:

I am pleased to offer you the position of Senior Vice President, Chief Financial
Officer with Alnylam Pharmaceuticals, Inc. reporting to John M. Maraganore,
Chief Executive Officer.

Base Salary

You will receive a bi-weekly salary of $18,846.16, equivalent to $490,000.16
annually. Alnylam currently has 26 pay periods annually with payments on Fridays
or on the preceding day in the event of a holiday.  This position is exempt, and
thus not eligible for overtime pay.

Alnylam conducts an annual performance and merit review process.  You will be
eligible for a performance  and a pro-rated merit review next year if your
employment begins on or before October 1st of this year.  If your employment
date falls between October 2nd and December 31st, you will become eligible for
review in January of the following calendar year. Notwithstanding the foregoing,
the Executive Compensation review will occur in the fourth quarter of 2017 or
the first quarter of 2018  to ensure competitive compensation positioning.

Discretionary Sign-On Bonus

You will receive an initial sign-on bonus of $100,000.00 (the “Initial Bonus”)
on the first regularly scheduled pay period following your first 30 days of
employment and an additional $50,000.00 bonus (the “Subsequent Bonus”) on the
first regularly scheduled pay period following the one-year anniversary of your
employment start date.  In the event you voluntarily terminate your employment
with Alnylam or you are terminated by Alnylam for Cause, within twelve (12)
months of the (i) the Intial Bonus or (ii) the Subsequent Bonus, you will be
required to repay the full gross amount of either the Intial Bonus (if you leave
within the first twelve (12) months), or the Subsequent Bonus, if you leave
within months twelve (12) through twenty-four (24).  Any such repayment will be
required within 30 days following your last day of employment with Alnylam and
you agree that any such repayment amount may be deducted from monies owed to you
by the Company, including your last regular paycheck or any discretionary bonus
payments due.

For purposes of this agreement “Cause" shall mean your substantial and
continuing failure to perform your assigned duties (other than any such failure
resulting from incapacity due to injury or physical or mental illness), which
failure is not cured within 30 days after a written demand for substantial
performance is delivered to you by the Company and you have had a reasonable
opportunity, after receipt of such written

 

300 Third Street ●  Cambridge MA, 02142   ●  main 617.551.8200   ●  fax
617.551.8201

 

--------------------------------------------------------------------------------

 

demand, to be heard, or your conviction of a felony (other than unintentional
motor vehicle felonies), or your engaging in gross misconduct which is
materially and demonstrably injurious to the Company.

Annual Incentive Program

You will be eligible to participate in Alnylam’s Annual Incentive Program
consistent with incentive plan guidelines adopted by the Compensation Committee
for 2017. Your incentive target will be 40% of your annual base salary and is
subject to achievement of Company and individual performance goals.  You will be
eligible for a pro-rated bonus if your employment date occurs on or before
October 1st of this year.  

Equity Awards

You will be granted a non-qualified stock option to purchase 125,000 shares of
the Company’s common stock on your first day of employment.  The stock option
will be made as inducement grant under NASDAQ Stock Market Rule 5635(c)(4). The
exercise price shall be equal to the closing price of the common stock on the
date of grant.  The option will vest over four years at the rate of 25% after
twelve months of full time active employment and then an additional 6.25% for
each additional quarter of full time active employment until the fourth
anniversary of the grant date, when the option will be fully vested.

You will also be granted an additional non-qualified stock option to purchase
25,000 shares of the Company’s common stock on your first day of employment,
subject to the same terms as the option described above, with the exception of
vesting, which shall be performance-based rather than time-based.  The
additional option shall vest upon the later of the one year anniversary of the
date of grant and the launch of the Company's first internally developed
product; provided that any determination as to whether or not such vesting event
has been met shall be made in the sole discretion of the Company’s Compensation
Committee and such date of vesting shall be the date so determined by the
Committee.          

Benefits

As a regular full time employee, you will be eligible to participate in the
Company’s comprehensive benefits program upon hire.  Please see the enclosed
Benefit Highlights and 2017 Benefit Guide summary for details.  Alnylam retains
the right to modify or cancel any benefits programs.

Business expenses

All reasonable business-related expenses are reimbursed (including phone,
Internet, car service, IPad and business-related travel) in accordance with the
Company’s travel and expense policy in effect from time to time.

Termination

While we do not have a formal severance plan nor a Change of Control plan, we
would however follow past practice of providing severance, subject to
Compensation Committee approval, provided any such termination is not for Cause.

 

--------------------------------------------------------------------------------

 

Relocation  

In addition, you will be reimbursed for reasonable relocation expenses as
follows:

• Temporary housing.  Temporary housing, if needed, will be reimbursed for up to
three (3) months at $7,500 per month.  You will be reimbursed on a monthly basis
per receipt of a monthly invoice.

• Reimbursement of Customary, Non-Recurring Home Purchase Closing
Costs.  Alnylam will cover the closing costs related to home purchase, including
mortgage origination fees up to 1% mortgage loan amount.  Total costs shall not
exceed 3% of the new mortgage loan amount.  Points related to the mortgage
interest rate are not covered.

• Movement of house hold goods.  Our relocation provider MoveTrek, will provide
the services related to the movement of household goods from your home rental to
your permanent residence.  This cost will be covered by Alnylam.

Any relocation expenses listed above that are subject to individual federal
and/or state taxation will be adjusted so that any additional tax will be paid
by Alnylam on your behalf.

Contingencies

This offer of employment is contingent upon completion of Alnylam’s standard
employment application, a satisfactory background screening and drug screening,
reference check and your signed agreement to abide by all the terms and
conditions of the Company’s standard Employee Nondisclosure, Noncompetition and
Assignment of Intellectual Property Agreement (copy attached).  Until you have
received confirmation from Alnylam that all the contingencies described have
been met, we advise you not to resign from your current position.

Additionally, in accordance with US Immigration and Naturalization laws, our
offer of employment is contingent upon your ability to provide proof of your
identity and legal authorization to work in the United States.  Please refer to
the enclosed pre-approved document list and bring the appropriate documents with
you on your first day of employment.  

We are very excited about having you join our team and look forward to your many
contributions to Alnylam’s continued success!  

Sincerely,

 

/s/ Karen Anderson

 

Karen Anderson

Chief Human Resources Officer

 

 

--------------------------------------------------------------------------------

 

By signing below, the undersigned understands that this offer does not create an
express or implied contract of employment for any definite period of time and
further agrees that there have been no express or implied representations by
Alnylam (or any individual speaking on behalf of Alnylam) regarding the
employment offered, other than as set forth expressly herein or, to the extent
applicable, as set forth expressly in Alnylam’s employment application.  By
signing below, the undersigned also understands that the employment offered is
“at will,” meaning that it can be terminated by Alnylam or the employee at any
time for any reason.

 

By signing below, the undersigned represents that his acceptance of employment
with Alnylam does not conflict with any obligations of the undersigned to any
third party, and the undersigned will not disclose or make available to Alnylam
or use for Alnylam’s benefit, any trade secrets or confidential information that
is the property of any third party, including without limitation, any former
employer, partner, client, customer or supplier.  The undersigned represents
that he has provided Alnylam with a copy of every agreement that may bear on the
undersigned’s employment with Alnylam, including any noncompetition or
employment agreements, and that the undersigned will continue to honor any such
agreements.

 

This offer will expire April 20, 2017.

 

Accepted By:

  /s/ Manmeet Soni

 

Date:

APR 20, 2017

 

 

Start Date:

Target: May 9, 2017

 

 

 